EXHIBIT 10.27
AMENDMENT 2017-1

MERCURY GENERAL CORPORATION PROFIT SHARING PLAN
WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”);
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
WHEREAS, the Company deems it in the best interests of the Plan and the Company
to amend the “Qualified Percentage” provisions of the Plan with respect to the
Plan’s automatic enrollment feature, and to correct certain cross-references in
the Plan.
NOW, THEREFORE, the Plan is amended, effective January 1, 2018, as follows:
1.    The definition of “Investment Fund” under Section 1.2 of the Plan is
amended by revising the reference to “Section 3.10” thereunder to read “Section
3.9.”
2.    Section 2.2(b)(5) of the Plan is amended to read as follows:
“(5)    Qualified Percentage. The ‘Qualified Percentage’ with respect to an
Employee for whom contributions are automatically made under Sections 2.2(b)(1)
or (2) shall be: (i) 6% during the period beginning with the date on which the
Employee’s Compensation is first reduced pursuant to Sections 2.2(b)(1) or (2)
and ending on the last day of the Plan Year following the Plan Year in which
such Employee’s Compensation is first so reduced; (ii) 7% during the first Plan
Year following the end of the period described in clause (i); (iii) 8% during
the second Plan Year following the end of the period described in clause (i);
(iv) 9% during the third Plan Year following the end of the period described in
clause (i); and (v) 10% during any subsequent Plan Year.”
3.    The references to “Section 3.10” under Section 2.5 of the Plan are revised
to read “Section 3.9.”
4.    The first paragraph of Section 8.3 of the Plan and all subsequent text up
to subsection (b) thereunder is designated as subsection “(a),” and the
reference to “Section 3.10” in subsection (b) thereunder is revised to read
“Section 3.9.”
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Amendment 2017-1 to the Plan this 21st day of December, 2017.


1



--------------------------------------------------------------------------------





MERCURY GENERAL CORPORATION


By: /s/ THEODORE STALICK
            
Its: Senior Vice President and Chief Financial Officer




2

